Citation Nr: 1413460	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1944 to January 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's claim for service connection for cause of death.  In a May 2009 statement of the case, the appellant was denied recognition of status as the Veteran's surviving spouse for VA purposes, and only this issue was perfected and is now on appeal.  See June 2009 Form 9 Appeal.   

The appellant was scheduled for a Board hearing in April 2010; however, she failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

All documents on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents on the Veterans Benefits Management System.

FINDINGS OF FACT

1.  The Veteran separated from service in January 1945.

2.  The Veteran died in June 2006 and was married to the appellant at that time.  

3.  The appellant and the Veteran continuously cohabitated as husband and wife for six years prior to the Veteran's death.

4.  The appellant did not have knowledge of a legal impediment to the marriage with the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA purposes have been met. 38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104 (West 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the Board is granting the benefit sought on appeal, discussion concerning compliance with the duties to notify and assist is not necessary.  

Governing Law

The appellant seeks recognition of status as the Veteran's surviving spouse for VA benefits purposes.  See June 2009 Form 9 Appeal.  

First, to qualify for recognition as the Veteran's surviving spouse, the appellant's marriage with the Veteran must meet the requirements of 38 C.F.R. § 3.1(j) and the appellant must have been married to the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(a), (b).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  

Common law marriages are not recognized in the Philippines.   See Sandoval v. Brown, 7 Vet.App. 7, 10 (1994).  For the purposes of 38 U.S.C.A. § 103, the requirement of a sanctioned marriage ceremony by a jurisdiction which does not recognize common law marriage constitutes a legal impediment to that marriage.  See VA Gen. Coun. Prec. 58-91 (July 7, 1991); Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); see also Sandoval v. Gober, 15 Vet.App. 436 (1997).  However, 38 C.F.R. § 3.52(b) provides, in pertinent part, that if the appellant entered into the marriage and it was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred 1 year or more before the Veteran died, and (b) the appellant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabitated with the Veteran continuously from the date of the marriage to the date of his death.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52(b).  A marriage will be deemed valid if the appellant's signed statement that he or she had no knowledge of an impediment to marriage to the Veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

Second, the appellant must have lived with the Veteran from the date of marriage to the death of the Veteran's death, except in certain cases.  38 C.F.R. § 3.50(b)(1).  Further, the appellant must not have remarried or, since the death of the Veteran, lived with another person and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  

Third, even if the above requirements are met, VA benefits may only be paid to a surviving spouse if the marriage meets certain further requirements under 38 C.F.R. § 3.54.  If the requirements under 38 C.F.R. § 3.54 are not met, then the appellant may not receive recognition as the Veteran's surviving spouse for VA purposes.    

Death pension may be paid to a surviving spouse of a World War II-era Veteran who was married to the Veteran (1) one year or more prior to the Veteran's death; or (2) for any period of time if a child was born during or before the marriage; or (3) prior to January 1, 1957.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(a).  

Death compensation may be paid to a surviving spouse who, with respect to the date of marriage, could have qualified as a surviving spouse for death compensation under any law administered by the Department of Veterans Affairs in effect on December 31, 1957, or who was married to the Veteran (1) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born during or before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(b).  

Dependency and indemnity compensation may be paid to the surviving spouse of a Veteran who died on or after January 1, 1957, who was married to the Veteran (1) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born during or before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(c).  

Analysis

A September 2005 affidavit signed by the appellant and the Veteran shows that they had been "living together as husband and wife for more than five years [or since at least 2000] without the benefit of contracting marriage."  See also April 2008 Joint Affidavit by Aurora P. Ballad and Amparo I. Carag.  Further, the affidavit states that they "now desire to lawfully marry one another as there are no legal impediments for us to get married...".  The marriage certificate shows that the appellant and the Veteran solemnized their marriage in September 2005.  The death certificate shows that the Veteran died in June 2006.  The service personnel records show that the Veteran separated from service in January 1945.  There is no indication that a child was born of the marriage.  

First, because the Republic of the Philippines does not recognize common law marriages, there was a legal impediment to the validity of the appellant's marriage to the Veteran when they began living together as husband and wife in 2000.  See VA Gen. Coun. Prec. 58-91 (July 7, 1991); Sandoval v. Brown, 7 Vet.App. 7, 9 (1994); see also Sandoval v. Gober, 15 Vet.App. 436 (1997).  The Board notes that though the record includes an affidavit in which the appellant admits to having begun living in a husband-and-wife relationship with the Veteran "without the benefit of the marriage," the Board may not infer from this that the appellant had knowledge of the legal impediment.  See Sandoval v. Brown, 7 Vet.App. 7, 10 (1994).  

The evidence shows that the appellant had no knowledge of a legal impediment to marriage when she began living with the Veteran as husband and wife.  The appellant submitted a signed statement that she entered the marriage with no knowledge of an impediment to marriage, and there is no information of record to suggest that she had knowledge of an impediment to marriage.  Further, the evidence shows that the appellant and the Veteran continuously cohabitated from 2000 until the Veteran died in June 2006, which was for more than one year before the Veteran died.  For these reasons, the Board deems the appellant's marriage to the Veteran to be valid from 2000.  38 U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52(b), 3.205(c). 

Second, the evidence shows that the appellant lived with the Veteran continuously from 2000 to June 2006 when the Veteran died.  38 C.F.R. § 3.50(b)(1).  Further, there is no indication that the appellant has remarried or lived with another person and held herself out to the public as the spouse of that other person.  38 C.F.R. § 3.50(b)(2).  
Third, because the Board deems that the appellant's marriage to the Veteran was valid in 2000 and the Veteran died in June 2006, the appellant was married to the Veteran for more than one year prior to the Veteran's death.  Therefore, the appellant meets the definition of a surviving spouse for purposes of entitlement to death pension, death compensation, and dependency and indemnity compensation under 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(2).  

Accordingly, the evidence shows that the appellant is the Veteran's surviving spouse for VA purposes, and recognition as such is warranted.  38 C.F.R. §§ 3.50, 3.52, 3.54. 


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA purposes is granted.    




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


